65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Donzell HARRIS, Appellant,v.Sgt. Kenneth A. HEROMAN, Pine Bluff Police Department,Arkansas;  Lt. Bill Goodman, Pine Bluff PoliceDepartment, Arkansas, Appellees.
No. 95-1545
United States Court of Appeals,
Eighth Circuit.Submitted:  July 24, 1995Filed:  Aug. 18, 1995

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Donzell Harris appeals from the district court's1 order dismissing his 42 U.S.C. Sec. 1983 complaint.  Having carefully reviewed the record, we conclude the judgment of the district court was clearly correct and an opinion would have no precedential value.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Elsijane Trimble Roy, Senior United States District Judge for the Eastern District of Arkansas, adopting the findings and recommendation for the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas